STATE OF WEST VIRGINIA

                                                                                    FILED
                           SUPREME COURT OF APPEALS                             November 7, 2013
                                                                             RORY L. PERRY II, CLERK
                                                                           SUPREME COURT OF APPEALS
SENGSONG T. LIN,                                                               OF WEST VIRGINIA

Claimant Below, Petitioner

vs.)   No. 12-0220	 (BOR Appeal No. 2046161)
                   (Claim No. 2010115810)

RACING CORPORATION OF WV,
Employer Below, Respondent


                              MEMORANDUM DECISION
       Petitioner Sengsong T. Lin, by Patrick Kevin Maroney, her attorney, appeals the decision
of the West Virginia Workers’ Compensation Board of Review. The Racing Corporation of WV,
by Steven K. Wellman, its attorney, filed a timely response.

       This appeal arises from the Board of Review’s Final Order dated January 30, 2012, in
which the Board affirmed a June 24, 2011, Order of the Workers’ Compensation Office of
Judges. In its Order, the Office of Judges affirmed the claims administrator’s December 10,
2009, decision rejecting the claim. The Court has carefully reviewed the records, written
arguments, and appendices contained in the briefs, and the case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision is appropriate under Rule 21 of the Rules of Appellate
Procedure.

        Ms. Lin worked as a card dealer for Racing Corporation of WV. On November 18, 2009,
Ms. Lin was dealing blackjack and reached out to get a chip when she allegedly felt a shock of
pain in her left shoulder, through her left elbow, and into her pinky. Her back and ribs then began
to hurt. Ms. Lin went to CAMC Urgent Care Center for treatment and was found to have
significant gallbladder problems including mild constipation and non-specific pelvic
calcification. On November 21, 2009, she had a cholecystectomy to correct her gallbladder
problems. She also received a CT scan and an MRI within the next few days which showed mild
degenerative changes in her cervical spine, a tiny disc protrusion at L5-S1, and a small tear at the
                                                 1
L4-5 disc. Ms. Lin was also admitted to St. Francis Hospital complaining of abdominal pain and
back pain. None of the hospital records from either CAMC’s Urgent Care Center or St. Francis
Hospital referred to an accident or traumatic event which caused her symptoms. But Ms. Lin
filed an application for workers’ compensation benefits. On December 10, 2009, the claims
administrator rejected her claim, stating that Ms. Lin did not suffer an injury in the course of or
resulting from her employment. On June 24, 2011, the Office of Judges affirmed the claims
administrator’s decision. The Board of Review then affirmed the Order of the Office of Judges
on January 30, 2012, leading Ms. Lin to appeal.

       The Office of Judges concluded that the claim was not compensable. The Office of
Judges found that Ms. Lin had a myriad of health problems on November 18, 2009. The Office
of Judges found that Ms. Lin had become acutely ill while at work but that there was no
persuasive evidence that the illness occurred as a result of or in the course of her employment as
a card dealer. The Office of Judges found that Ms. Lin had multilevel degenerative disc disease
which pre-existed the date of the alleged injury. The Office of Judges also found that Ms. Lin
had a malfunctioning gallbladder, which required an emergency cholecystectomy, but was not
work-related. The Board of Review adopted the findings of the Office of Judges and affirmed its
Order.

        We agree with the conclusions of the Board of Review and the findings of the Office of
Judges. Ms. Lin has not demonstrated that she suffered an injury in the course of and resulting
from her employment. The evidence of the record demonstrates that Ms. Lin suffered from pre­
existing degenerative diseases and gallbladder problems. Neither condition was developed as a
result of Ms. Lin’s employment.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.

                                                                                        Affirmed.

ISSUED: November 7, 2013

CONCURRED IN BY:
Chief Justice Brent D. Benjamin
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
Justice Allen H. Loughry II




                                                2